Citation Nr: 0719808	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-29 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for PTSD, hearing 
loss, and tinnitus.  In May 2006, the veteran testified 
before the undersigned Veterans Law Judge at a Board 
videoconference hearing.  A transcript of the hearing is of 
record.

The Board remanded this case for additional development in 
July 2006.  While most of the request development was 
accomplished, the development regarding the service 
connection claim for hearing loss was not.  Therefore, this 
issue is remanded again.  

The veteran's representative filed an informal service 
connection claim for diabetes mellitus in a June 2007 
informal hearing presentation.  That matter is referred to 
the RO.

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the favor of the veteran, the 
record includes a medical diagnosis of PTSD; independent 
corroboration of a helicopter crash next to the veteran's 
ship resulting in the deaths of individuals the veteran knew; 
and medical evidence of a nexus between the PTSD diagnosis 
and the in-service stressor event.

2.  Resolving all doubt in the favor of the veteran, the 
record includes a medical diagnosis of tinnitus, probative 
evidence of exposure to acoustic trauma in service, and the 
veteran's credible assertions of ringing in his ears since 
service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2006).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The veteran's service connection claims for PTSD and tinnitus 
have been considered with respect to VA's duty to notify and 
assist.  Given the favorable outcomes noted below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

In statements and testimony, the veteran has asserted that he 
has a present diagnosis of PTSD related to numerous in-
service stressor events, including a helicopter crash in 
August 1965 that landed next to the ship he was stationed on, 
the USS Yorktown, killing all the occupants.  He provided the 
names of the occupants who were killed.  He also submitted a 
"buddy statement" from a fellow shipmate who indicated that 
he was with the veteran on the USS Yorktown from 1964 to 1965 
and that in about August 1965, there was a helicopter crash 
in the South China Sea and their ship, the Yorktown, assisted 
in the recovery of bodies.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Where a determination is made, as in this case, that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).  In such cases, the record must 
contain service records or other statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994).

Initially, the record shows a current finding of PTSD.  An 
August 2005 VA medical record notes an assessment of atypical 
PTSD.  An August 2006 VA examination report also shows an 
Axis I diagnosis of PTSD (as likely as not).

The next issue is whether there is evidence of any in-service 
incurrence.  The service medical records are negative for any 
psychiatric findings.  In August 2003, the U.S. Army and 
Joint Services Record Research Unit (JSRRC) (then known as 
the Center for Research of Unit Records) provided a copy of 
an aircraft accident report, which documented that on 
February 24, 1965, an SH-3A helicopter embarked aboard the 
USS Yorktown crashed into the water approximately 30 minutes 
after take-off, resulting in the deaths of the same 
individuals named by the veteran.  While the record does not 
conclusively show that the veteran was standing on the deck 
of the ship when the helicopter crashed next to it, once 
independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  Personnel records show 
that the veteran served aboard the USS Yorktown from May 1964 
to November 1967.  The fact that the veteran was assigned to 
the USS Yorktown when the helicopter crash occurred, along 
with his reports of witnessing the event and naming the 
individuals he knew who were killed, strongly suggests that 
he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

As the record shows a current diagnosis of PTSD and an in-
service stressor that has been independently corroborated, 
the determinative issue is whether these are related.

An August 2005 VA medical record shows a diagnosis of 
atypical PTSD and notes that the veteran described flashbacks 
of the war, especially the memory of his friend getting 
burned to death.  Although the veteran did not specifically 
mention the helicopter crash on the examination report, he 
previously had reported the names of the individuals who were 
killed in the helicopter crash, indicating that he knew them.  
His former shipmate also noted in his buddy statement that 
bodies recovered from the crash were badly burned.  
Therefore, this stressor event is considered to be the same 
one the examiner noted in diagnosing the veteran with PTSD.

Resolving all doubt in the veteran's favor, the evidence 
shows a current PTSD diagnosis, independent corroboration of 
an in-service stressor event, and a medical relationship 
between the PTSD diagnosis and the stressor event.  For this 
reason, service connection for PTSD is warranted.  38 C.F.R. 
§ 3.102.

Tinnitus

The veteran seeks service connection for tinnitus.  He 
testified that he worked on the flight deck of a Navy carrier 
operating with A4 jet squadrons and that he was exposed to 
loud noises continually for 12-hour shifts.  He indicated 
that they had no sound suppressors and wore only little 
cotton helmets.  On VA examination reports dated in December 
2002 and August 2006, the veteran reported constant ringing 
in his ears since service.

The record shows a present diagnosis of tinnitus.  An August 
2006 VA examination report shows a finding of constant, 
bilateral tinnitus.

The next issue is whether there is evidence of any in-service 
incurrence.  The service medical records do not show any 
findings of tinnitus.  Personnel records confirm, however, 
that the veteran served aboard the USS Yorktown from May 1964 
to November 1967 and that the veteran's military occupational 
specialty was Aviation Boatswain's Mate-Handling.  This along 
with the veteran's credible testimony of exposure to noise 
establishes in-service exposure to acoustic trauma.  

As the record shows a present tinnitus diagnosis and in-
service exposure to acoustic trauma, the determinative issue 
is whether there is a relationship between the two.

There is no medical opinion directly relating the veteran's 
tinnitus to service.  The August 2006 VA examination report 
notes that the veteran had in-service noise exposure to 
military aircraft engines and that he described a constant 
"high-pitched tone" in both ears since 1967.  The veteran 
is competent to state that he hears a high-pitched tone in 
his ears and there is no reason shown to doubt his 
credibility.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the veteran's competent assertions of 
ringing in his ears since service, the evidence of in-service 
exposure to acoustic trauma, and the current medical 
diagnosis of tinnitus is enough to resolve any doubt in the 
veteran's favor.  At the least, the evidence in this case is 
equally-balanced.  For this reason, service connection for 
tinnitus is warranted.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the rules and payment of monetary benefits.

Entitlement to service connection for tinnitus is granted, 
subject to the rules and payment of monetary benefits.




REMAND

In the July 2006 remand, the Board directed the RO to provide 
a medical opinion on the etiology of the veteran's hearing 
loss disability.  An August 2006 VA examination report shows 
the examiner noted the veteran's military occupational noise 
exposure to aircraft engines and a present hearing loss 
disability, but did not provide a medical opinion as to 
whether these were related.  The examiner noted that despite 
repeated requests the claims file could not be obtained and 
that should the claims file become available an opinion would 
be rendered.

The Board is obligated by law to ensure that the RO complies 
with its directives.  Compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
another examination for purposes of 
determining whether his present hearing 
loss disability is related to service.  
Specifically, the examiner should state 
whether it is at least as likely as not 
that any current hearing loss disability 
is related to acoustic trauma in service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


